Per Curiam:

ORDER
The records in the office of the Clerk of the Supreme Court show that on June 7, 1932, Ernest Lelon Oulla, Jr., was admitted and enrolled as a member of the Bar of this State. Letter from Ernest L. Oulla on November 6, 1974, to Mr. John W. Williams, Jr., Administrative Assistant, Board of Commissioners on Grievances and Discipline reads as follows:
“However, in an effort to bring this matter to a conclusion with as little trouble as possible to all concerned, I *472propose that I resign from the South Carolina Bar, effective immediately, and you may consider this letter as my resignation.”
The Board of Commissioners on Grievances and Discipline in its report dated January 13, 1975, recommended that Mr. Oulla be permitted to resign as a member of the Bar of this State after carefully considering all facts and circumstances.
The recommendation of the Board, together with letter from Mr. Oulla, is made a part of this Order.
It is ordered that the resignation of Ernest Lelon Oulla, Jr., be accepted. He shall forthwith deliver to the Clerk of the Supreme Court his license to practice law in this State and his name shall be stricken from the roll of attorneys.
Moss, C. J., L-ewis, Bussey, Littlejohn and Ness, JJ., concurring.